DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 06/11/2021. Claim(s) 1, 3-5, 7-9 and 13-14 are currently pending examination. Claim(s) 2, 6, 10-12 and 15 are cancelled.  Claim(s) 1 and 5 are amended. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment to claim(s) on 06/11/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredinburg et al. (US 9,015,236 B1) and further in view of Hoffer (US 9,928,379 B1).
Re Claim 1, 5 & 9, Fredinburg teaches a method for managing user related data by an access server, the method comprising: 
receiving at the access server, from a system of a service provider, a request for a user related data; (Fredinburg; FIG. 1-5, 9; Col. 7 Ln. 1 – Col. 8 Ln. 44; The embodiment(s) detail receiving from a server (access server) from a service provider, a request for user data.) 
determining at the access server, from data carried in the request, a data storage that stores the user related data based on an identifier of the user, said identifier derivable from the data carried in the request; (Fredinburg; FIG. 1-5; Col. 7 Ln. 1 – Col. 8 Ln. 44, Col. 12 Ln. 55 – Col. 13 Ln. 65; A request has an associated identifier of user data stored in server memory.) 
generating an inquiry, by the access server, to the determined data storage for receiving the user related data; (Fredinburg; FIG. 1-3; Col. 5 Ln. 4 – Col. 6 Ln. 39; The embodiment(s) detail a procedure similar in concept and concept to the stated claim limitation that includes a data server determination whether there is user data stored within a data server.) 
Fredinburg does not explicitly suggest responsive to a detection that the data storage is granted a right to provide the user related data to the access server, receiving the user related data at the access server; and generating a response to the system of the service provider, the response comprising the user related data.  
Hoffer teaches responsive to a detection that the data storage is granted a right to provide the user related data to the access server, receiving the user related data at the access server; and (Hoffer; FIG. 1-12; Col. 3 Ln. 20-39, Col. 5 Ln. 1-46, Col. 14 Ln. 17 -  Col. 15. Ln. 34, Col. 22 Ln. 61 – Col. 26 Ln. 29; The embodiment(s) detail and describe access, permission and privileges that are granted to service provider. Furthermore, access servers, access networks are granted permission to access databases/memory, which allows networks/servers to retrieve user/client related data.)
generating a response to the system of the service provider, the response comprising the user related data. (Hoffer; FIG. 1-12; Background of The Invention, Col. 23 Ln. 38 – Col. 26 Ln. 29; The embodiment(s) detail a query/request based system of various service providers, that includes the sending of responses.)
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Fredinburg in view of Hoffer to manage the access of user information in storage. (Hoffer Summary) 

Claim(s) 3-4, 7-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredinburg et al. (US 9,015,236 B1), in view of Hoffer (US 9,928,379 B1) and further in view of Llorente et al. (US 2011/0060771).
Re Claim 3, 7, & 13, Fredinburg-Hoffer discloses the method of claim 1, yet does not explicitly suggest wherein the identifier of the user is carried in the inquiry generated to the determined data storage.
Llorente teaches w wherein the identifier of the user is carried in the inquiry generated to the determined data storage. (Llorente; FIG. 1-4; ¶ [0020]-[0025], [0036]-[0049]; The embodiment(s) describes a user storage system with associated identifiers for retrieving data.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Fredinburg-Hoffer in view of Llorente to identifiers associated with user’s requests for the reasons of sending messages with identifiers to an information server that contains user storage data. (Llorente Abstract & Summary) 

Re Claim 4, 8 & 14, Fredinburg-Hoffer-Llorente discloses the method of the claim 3, wherein the inquiry further comprises information representing a service requesting the user related data. (Gupta; FIG. 1-4; ¶ [0031]-[0036], [0055]-[0062], [0075]-[0077]; A service/service provider requesting user related data.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Fredinburg-Hoffer in view of Llorente to identifiers associated with user’s requests for the reasons of sending messages with identifiers to an information server that contains user storage data. (Llorente Abstract & Summary) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457